Exhibit 10.2
SUBSIDIARY GUARANTY
     THIS SUBSIDIARY GUARANTY, dated as of September 22, 2008 (together with all
amendments and supplements hereto, this “Guaranty”), is made by LENNOX
INDUSTRIES INC., an Iowa corporation, ALLIED AIR ENTERPRISES INC., a Delaware
corporation, SERVICE EXPERTS LLC, a Delaware limited liability company, LENNOX
GLOBAL LTD., a Delaware corporation, and each other Subsidiary of Parent
Guarantor which, pursuant to Section 5.3(d)(19) of the Participation Agreement,
becomes a “Guarantor” hereunder pursuant to a Subsidiary Joinder Agreement in
the form of Exhibit A hereto (a “Subsidiary Joinder Agreement”), on a joint and
several basis (collectively, together with their respective successors and
assigns, “Guarantors” and each, individually, a “Guarantor”), each having an
address at 2140 Lake Park Boulevard., Richardson, TX 75080, in favor of BTMU
CAPITAL CORPORATION, a Delaware corporation (together with its successors and
assigns, “Lessor”), having an address at 111 Huntington Avenue, Suite 400,
Boston, MA 02199, and the INDEMNITEES, as such term is defined in the Lease
(hereinafter defined) (Lessor and each Indemnitee are each a “Guaranty
Beneficiary” and, collectively, “Guaranty Beneficiaries”). Terms not otherwise
defined herein shall have the meanings set forth in Appendix A to the Lease.
Preliminary Statement
     Lessor entered into a Lease Agreement dated as of June 22, 2006 with Lennox
Procurement Company Inc., a Delaware corporation, as lessee (together with its
successors and assigns, and together with each other Lessee from time to time,
collectively, “Lessee”) relating to the Leased Property (such Lease Agreement,
as supplemented or amended from time to time, together with any Memorandum of
Lease related thereto, herein called the “Lease”). Pursuant to the terms of the
Lease, Lessee has leased the Leased Property from Lessor for a term of years, as
more particularly set forth in the Lease. Pursuant to the terms of the
Participation Agreement, Lessor acquired the Land and Improvements and leased
the same to Lessee, which has leased the same from Lessor and otherwise agreed
to perform certain obligations relating thereto, all as more particularly set
forth in the Lease and other Operative Documents.
     Lennox International Inc., a Delaware corporation (“Parent Guarantor”), is
the owner, directly or indirectly, of all of the issued and outstanding stock of
Lessee. Parent Guarantor executed and delivered that certain Guaranty dated as
of June 22, 2006 (the “Parent Guaranty”) in favor of the Guaranty Beneficiaries
wherein it agreed to, among other things, unconditionally and irrevocably
guaranty the prompt payment and performance of all debts, duties and obligations
of Lessee under the Lease, the Participation Agreement and all other Operative
Documents. Parent Guarantor is the owner, directly or indirectly, of all of the
issued and outstanding stock of each Guarantor and, as a result, the Guarantors
and Lessee are under common control.
     Pursuant to that certain Assignment and Assumption Agreement dated as of
the date hereof (the “Assignment Agreement”), and other instruments, MHCB
(USA) Leasing and Finance Corporation (“MHCB”) assigned all of its rights and
obligations as Lender and Administrative Agent under the Operative Documents to
Compass Bank (“Lender”), and Lender assumed such rights and obligations.

 



--------------------------------------------------------------------------------



 



     In connection with the Assignment Agreement, the Lessee and Parent
Guarantor desire to amend certain terms of the Operative Documents and the
parties are simultaneously herewith executing and delivering that certain First
Omnibus Amendment to Operative Documents dated as of the date hereof by and
among Lessor, Parent Guarantor, Guarantors, Lessee and Lender (the “Omnibus
Amendment”).
     In order to induce Lessor and Lender to enter into the Omnibus Amendment,
and to induce Lender to assume all of the rights and obligations of MHCB under
the Operative Documents pursuant to the Assignment Agreement and other
instruments, the Guarantors are entering into this Guaranty with respect to the
obligations of Lessee under the Lease and the other Operative Documents.
     NOW, THEREFORE, in consideration of the premises, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, each Guarantor agrees as follows:
     1. Each Guarantor, jointly with the other Guarantors and severally,
unconditionally and irrevocably guaranties, as primary obligor and not merely as
surety, to Guaranty Beneficiaries, the prompt payment and performance of all
debts, duties, liabilities and obligations of Lessee (pecuniary or otherwise)
including, without limitation, all obligations in respect of Rent, Lease
Balance, Purchase Amount, End of Term Adjustment, fees, expenses and
indemnities, under the Lease, the Participation Agreement and all other
Operative Documents (all of the foregoing payment and performance obligations,
collectively, the “Guaranteed Obligations”) as and when the same shall become
due and payable and in the manner required of Lessee. This Guaranty is an
irrevocable, absolute, present, primary, continuing, unlimited and unconditional
promise with respect to the full and punctual payment and performance by Lessee
of each of the Guaranteed Obligations, and is not a promise of collectibility
only, and is in no way conditional upon the requirement that any Guaranty
Beneficiary first attempt to collect payment or demand performance from Lessee
or that any Guaranty Beneficiary resort to any security or other means of
obtaining such payment or performance or upon any other contingency. If for any
reason (i) any such sums shall not be paid promptly by Lessee when due, or
(ii) any such covenant, agreement, term or condition is not performed or
observed by Lessee in accordance with the Lease, the Participation Agreement or
any other Operative Document, each Guarantor, shall, without notice or demand of
any nature, pay the same by wire transfer of immediately available federal funds
to the Person or Persons entitled thereto pursuant to the provisions of said
instruments and shall perform and observe or cause to be promptly performed and
observed every such covenant, agreement, term and condition, in each case
regardless of (i) any defenses or rights of set-off or counterclaims which any
Guarantor or Lessee may have or assert, other than the defense of payment and
performance in full of the Guaranteed Obligations, (ii) whether any Guaranty
Beneficiary shall have taken any steps to enforce any rights against Lessee or
any other remedy thereunder as a result of the default of Lessee thereunder and
(iii) any other event, condition, contingency or circumstance whatsoever. Each
Guarantor also agrees to pay to such Persons such further amounts as shall be
sufficient to cover the costs and expenses of collecting such sums or any part
thereof, or of otherwise enforcing or protecting the rights of such Persons
under the Lease, the Participation Agreement, the other Operative Documents and
this Guaranty, including reasonable fees and expenses of its attorneys and to
Lessor and its attorneys for all services rendered in that connection and in any
related proceeding.

2



--------------------------------------------------------------------------------



 



Notwithstanding anything herein or in any other Operative Document to the
contrary, in any action or proceeding involving any state corporate law, or any
state or federal bankruptcy, insolvency, reorganization or other law affecting
the rights of creditors generally, if, as a result of applicable law relating to
fraudulent conveyance or fraudulent transfer, including Section 548 of the
Bankruptcy Code or any applicable provisions of comparable state law
(collectively, “Fraudulent Transfer Laws”), the obligations of any Guarantor
under this Section 1 would otherwise, after giving effect to (a) all other
liabilities of such Guarantor, contingent or otherwise, that are relevant under
such Fraudulent Transfer Laws and (b) the value as assets of such Guarantor (as
determined under the applicable provisions of such Fraudulent Transfer Laws) of
any rights of subrogation, contribution, reimbursement, indemnity or similar
rights held by such Guarantor pursuant to (i) applicable requirements of law,
(ii) Section 5 hereof or (iii) any other contractual obligations providing for
an equitable allocation among such Guarantor and other Affiliates of the Lessee
of obligations arising under this Guaranty or other guaranties of the
obligations by such parties, be held or determined to be void, invalid or
unenforceable, on account of its liability under this Section 1, then the amount
of such liability shall, without any further action by such Guarantor, any
Guaranty Beneficiary, or any other Person, be automatically limited and reduced
to the highest amount that is valid and enforceable as determined in such action
or proceeding.
     2. The obligations, covenants, agreements and duties of each Guarantor
under this Guaranty shall be absolute and unconditional, shall not be subject to
any counterclaim, setoff, deduction, diminution, abatement, recoupment,
suspension, deferment, reduction or defense based upon any claim that any
Guarantor or any other Person may have against Lessee, any Guaranty Beneficiary
or any other Person, and, until the payment or performance in full of the
Guaranteed Obligations, shall remain in full force and effect without regard to,
and shall not be released, discharged or in any way affected by, any
circumstance or condition whatsoever (whether or not any Guaranty Beneficiary,
any Guarantor or Lessee shall have any knowledge or notice thereof), including,
without limitation, the happening from time to time of any of the following,
although without notice to, or the consent of, any Guarantor:

  (a)   the waiver by any Guaranty Beneficiary of the performance or observance
by Lessee, any Guarantor or any other party of any of the agreements, covenants,
terms or conditions contained in the Lease, the Participation Agreement, this
Guaranty or any other instrument or Operative Document;     (b)   the extension,
in whole or in part, of the time for payment by Lessee, Parent Guarantor or any
Guarantor of any sums owing or payable under the Lease, the Participation
Agreement, this Guaranty or any other Operative Document, as applicable, or of
any other sums of obligations under or arising out of or on account of the
Lease, the Participation Agreement, this Guaranty or any other Operative
Document or the renewal or extension of either thereof;     (c)   any assignment
or subsequent reassignment of the Lease, the Participation Agreement, this
Guaranty or any other Operative Document, in whole or in part, or the leasing or
subletting of the Leased Property or any part thereof;

3



--------------------------------------------------------------------------------



 



  (d)   the modification or amendment (whether material or otherwise) of any of
the obligations of Lessee, Parent Guarantor or any Guarantor under the Lease,
the Participation Agreement, this Guaranty or any other Operative Document, as
applicable;     (e)   the taking or the omission by Lessee of any of the acts
referred to in the Lease, the Participation Agreement, this Guaranty or any
other Operative Document (including, without limitation, any such acts or
omissions to which Lessor or Administrative Agent has given any consent referred
to herein or therein);     (f)   any failure, omission or delay on the part of
any Guaranty Beneficiary to enforce, assert or exercise any right, power or
remedy conferred on or available to such Guaranty Beneficiary in or by the
Lease, the Participation Agreement, any other Operative Document, this Guaranty
or any other instrument, or any action on the part of any Guaranty Beneficiary
granting indulgence or extension in any form whatsoever;     (g)   the voluntary
or involuntary liquidation, dissolution, sale of all or substantially all of the
assets, marshaling of assets and liabilities, receivership, conservatorship,
insolvency, bankruptcy, assignment for the benefit of creditors, reorganization,
arrangement, composition or readjustment of, or other similar proceeding
affecting, any Guaranty Beneficiary, Lessee, Parent Guarantor, any Guarantor or
any other Person or any of their respective assets;     (h)   the release of
Lessee, Parent Guarantor or any Guarantor from the performance or observance of
any of the agreements, covenants, terms or conditions contained in the Lease,
the Participation Agreement, this Guaranty or any other Operative Document, as
applicable, by operation of law or otherwise, or any assignment or reassignment
thereof or of this Guaranty, as applicable, or any invalidity or
unenforceability of the Lease, the Participation Agreement, this Guaranty or any
other Operative Document;     (i)   any defect in the title, or any damage to or
loss or destruction of, or any interruption or cessation in the use of the
Leased Property or any portion thereof by Lessee for any reason whatsoever
(including, without limitation, any governmental prohibition or restriction,
condemnation, requisition, or any other act on the part of any governmental
authority) regardless of the duration thereof (even though such duration would
otherwise constitute a frustration of the Lease, the Participation Agreement or
any other Operative Document, as the case may be), whether or not resulting from
accident and whether or not without fault on the part of Lessee or any other
Person;     (j)   the inability of any Guaranty Beneficiary to enforce any
provision of the Lease, the Participation Agreement or any other Operative
Document against Lessee for any reason including due to any invalidity thereof
or claim thereof;

4



--------------------------------------------------------------------------------



 



  (k)   any merger or consolidation of Lessee, Parent Guarantor or any Guarantor
into or with any other Person or any sale, lease or transfer of any of the
assets of Lessee, Parent Guarantor or any Guarantor to any other Person;     (l)
  any change in the corporate relationship between any Guarantor, Parent
Guarantor and Lessee;     (m)   the acceptance and release by any Guaranty
Beneficiary of any other security or guarantor for any obligation hereunder;    
(n)   any value, estimation, termination, rejection, discharge or disaffirmance
by any Person (including trustees, trustees in bankruptcy, liquidators or
representatives) of the Guaranteed Obligations in connection with any
insolvency, bankruptcy, reorganization or liquidation of Lessee or any
proceeding relating thereto;     (o)   any determination or claim that any
Guaranty Beneficiary’s claims against Lessee are or may be limited by
Section 502(b)(6) of the Bankruptcy Code, as amended, or to any similar or
successor provision of law upon any rejection of the Lease, the Participation
Agreement or any other Operative Document in a bankruptcy proceeding filed by or
against Lessee;     (p)   any failure (except to the extent by reason of a
Lessor Lien) or recharacterization of title with respect to any Guaranty
Beneficiary’s, Lessee’s or any other Person’s interest in the Leased Property or
other property relative to the Transaction; or     (q)   any other occurrence or
circumstance whatsoever, whether similar or dissimilar to the foregoing and any
other circumstance that might otherwise constitute a legal or equitable defense
or discharge of the liabilities of a guarantor or surety or that might otherwise
limit recourse against any Guarantor.

     The obligations of each Guarantor set forth herein constitute the full
recourse obligations of such Guarantor enforceable against such Guarantor to the
full extent of all its assets and properties. In no event shall the obligations
of any Guarantor hereunder be subordinated in any manner to any other full
recourse obligations of such Guarantor.
     3. Each Guarantor unconditionally waives (i) notice of any of the matters
referred to in Section 2, (ii) all notices that may be required by statute, rule
of law or otherwise, now or hereafter in effect, to preserve intact any rights
against such Guarantor, including, without limitation, any demand, presentment
and protest, proof of notice of non-payment under the Lease, the Participation
Agreement or any other Operative Document and notice of Default or Event of
Default under the Lease, the Participation Agreement, this Guaranty or any other
Operative Document, or any failure on the part of Lessee or any other party to
perform and comply with any covenant, agreement, term or condition of the Lease,
the Participation Agreement or any other Operative Document, (iii) any right to
the enforcement, assertion or exercise against Lessee of any right, power,
privilege or remedy conferred in the Lease, the Participation Agreement, any
other Operative Document or otherwise, (iv) any requirement of diligence on the
part of any Guaranty Beneficiary or any other Person, (v) any requirement that

5



--------------------------------------------------------------------------------



 



any Guaranty Beneficiary take any steps to enforce any rights against Lessee,
the Parent Guarantor or any other party under the Lease, the Participation
Agreement, or any other Operative Document or any other remedy thereunder or any
other requirement to exhaust any remedies or to mitigate the damages resulting
from any Default or Event of Default under the Lease, the Participation
Agreement, any other Operative Document or this Guaranty, (vi) any notice of any
sale, transfer or other disposition of any right, title to or interest in the
Lease, the Participation Agreement or any other Operative Document or the Leased
Property covered thereby by any Guaranty Beneficiary, (vii) all rights and
defenses of such Guarantor as a surety under the laws of the states in which the
Leased Property is located, as the same may be amended, and (viii) any other
circumstance whatsoever that might otherwise constitute a legal or equitable
discharge, release or defense of a guarantor or surety, or that might otherwise
limit recourse against such Guarantor hereunder.
     4. In each case, until all of the Guaranteed Obligations are fully and
finally paid and performed, each Guarantor hereby waives (i) any claim, right or
remedy that such Guarantor may now or hereafter acquire against Lessee that
arises hereunder and/or by reason of any one or more payments or acts of
performance by such Guarantor hereunder, including without limitation, any
claim, remedy or right of subrogation, reimbursement, exoneration, contribution,
indemnification or participation in any claim, right or remedy of any Guaranty
Beneficiary against Lessee or any security that any Guaranty Beneficiary now has
or hereafter acquires, whether or not such claim, right or remedy arises in
equity, under contract, by statute, under common law or otherwise, (ii) any
right to enforce any remedy which Lessee or any other guarantor of Lessee’s
obligations now has or may hereafter have against any Guaranty Beneficiary or
its assigns, and (iii) any right to enforce or exercise the benefit of and any
right to participate in, any security now or hereafter held by any Guaranty
Beneficiary. If any amount shall nevertheless be paid to any Guarantor by any
such Person in violation of this Guaranty, such amount shall be held by such
Guarantor in trust for the benefit of Guaranty Beneficiaries and shall forthwith
be paid to the Guaranty Beneficiary to whom such amount is due. Each Guarantor
further waives any defense to the recovery by any Guaranty Beneficiary from such
Guarantor of any deficiency or otherwise to the enforcement of this Guaranty
after a judicial or nonjudicial sale or other disposition of any security for or
any of the obligations of Lessee under the Lease, the Participation Agreement or
any other Operative Document even though such a sale may prevent such Guarantor
from exercising rights of subrogation, if any, contribution or reimbursement
against Lessee or any other party. No payment hereunder by any Guarantor shall
give rise to any claim by such Guarantor against any Guaranty Beneficiary,
except for payments made in error by such Guarantor to the extent such payments
are in excess of amounts due hereunder. Unless and until all obligations of
Lessee under and pursuant to the Lease, the Participation Agreement and the
other Operative Documents, and of Guarantors hereunder, shall have been
discharged by payment or performance in full, no Guarantor shall assign or
otherwise transfer any such claim against Lessee to any other Person.
     5. To the extent that any Guarantor shall be required hereunder to pay a
portion of the Guaranteed Obligations exceeding the amount such Guarantor would
otherwise have paid if such Guarantor had paid the aggregate amount of the
Guaranteed Obligations in the same proportion as such Guarantor’s Net Worth at
the date enforcement is sought hereunder bears to the aggregate Net Worth of all
the Guarantors at the date enforcement is sought hereunder, then such Guarantor
shall be reimbursed by such other Guarantors for the amount of such excess, pro

6



--------------------------------------------------------------------------------



 



rata, based on the respective Net Worths of such other Guarantors at the date
enforcement hereunder is sought. As used in this Section 5, the “Net Worth” of
each Guarantor means, at any time, the remainder of (i) the fair value of such
Guarantor’s assets (other than any rights to contribution), minus (ii) the fair
value of such Guarantor’s liabilities (other than its liabilities under its
guaranty of the Guaranteed Obligations).
     6. The following events shall constitute Events of Default under this
Guaranty:
          (i) Guarantors shall fail to pay or perform any Guaranteed Obligation
pursuant to this Guaranty upon demand therefor, or
          (ii) the occurrence of a Lease Event of Default;
then, in each such case, so long as the same shall be continuing, any Guaranty
Beneficiary may, at its option, declare this Guaranty in default, and at any
time thereafter, any Guaranty Beneficiary shall be entitled to exercise any
remedy available to it at law or in equity. No express or implied waiver by any
Guaranty Beneficiary of an Event of Default hereunder shall in any way be, or be
construed to be a waiver of any further or subsequent Event of Default. Each
Guarantor hereby waives any right now or hereinafter conferred upon it by
statute or otherwise which may limit or modify any of any Guaranty Beneficiary’s
rights and remedies contained herein. Each Guarantor agrees to give written
notice to Lessor and Administrative Agent (a) of any Event of Default hereunder
promptly after the occurrence thereof and (b) of any Event of Default hereunder,
any Event of Default under the Lease, or any breach or default of any provision
of the Participation Agreement or any other Operative Document, promptly after
any Responsible Officer of such Guarantor obtains Actual Knowledge of the
occurrence thereof.
     7. Without in any way limiting or otherwise affecting its Guaranteed
Obligations contained herein, each Guarantor also agrees in the event of a
Default or Event of Default under the Lease, such Guarantor may and, in the
event of the rejection or disaffirmation of the Lease by Lessee as debtor in
possession or Lessee’s trustee in bankruptcy pursuant to any Bankruptcy Law,
shall and does hereby (without the necessity of any further agreement or act),
assume all obligations and liabilities of Lessee under the Lease to the same
extent as if it had been originally named instead of Lessee as a party to such
documents and there had been no such rejection or disaffirmance; and such
Guarantor shall confirm such assumption in writing at the request of any
Guaranty Beneficiary upon or after such rejection or disaffirmance. Such
Guarantor, upon such assumption, will have all rights and obligations of Lessee
under the Lease. From and after the date of such assumption, as provided in this
Section 6, all provisions of this Guaranty shall continue in full force and
effect as separate and independent undertakings of such Guarantor, binding upon
and enforceable against such Guarantor without regard to the validity or
enforceability of such assumption, and all provisions of this Guaranty
applicable to the Lease and to Guaranty Beneficiaries and Lessee in respect of
the Lease shall also apply to such assumption and to any Guaranty Beneficiaries
and such Guarantor in respect of such assumption to the same extent and in the
same manner as such provisions are applicable to the Lease and to Guaranty
Beneficiaries and Lessee in respect of the Lease.
     8. It is agreed that the liabilities and obligations of Guarantors
hereunder are primary and those of a principal, and are enforceable either
before, simultaneously with or after

7



--------------------------------------------------------------------------------



 



proceeding against Lessee or against any property or security available to any
Guaranty Beneficiary.
     9. Upon the satisfaction in full of the Guaranteed Obligations, this
Guaranty shall terminate (other than those provisions expressly stated to
survive such termination) without delivery of any instrument of performance of
any act by any party. The Guaranty Beneficiaries will thereafter, upon any
Guarantor’s request and at such Guarantor’s expense, execute and deliver to such
Guarantor such documents as such Guarantor shall reasonably request to evidence
such termination.
     10. This Guaranty may not be modified or amended except by a written
agreement duly executed by each Guarantor with the consent in writing of Lessor,
Administrative Agent and each Lender in accordance with Section 8.4 of the
Participation Agreement. Neither this Guaranty, nor any of the obligations of
any Guarantor hereunder may be assigned to any Person or entity by any
Guarantor.
     11. Each Guarantor understands and acknowledges that Lessor has and may
enter into one or more financings to finance or refinance the acquisition of the
Leased Property pursuant to which Lessor has and may encumber its interests in
the Lease and Leased Property. In connection with any such financing, each
Guarantor understands and acknowledges that Lessor may assign its rights in and
to this Guaranty and each Guarantor hereby agrees that: (i) Lessor may assign
its rights hereunder to the Administrative Agent in connection therewith;
(ii) in connection with any such assignment by Lessor, such Guarantor will
consent in writing thereto; and (iii) from and after such assignment, the rights
and benefits of Lessor hereunder shall inure to the benefit of, and be
exercisable by any assignee, pursuant to and in accordance with the terms of
such assignment.
     12. Each Guarantor agrees that from time to time so long as this Guaranty
is in effect (but not more frequently than annually, except upon and after the
occurrence of a Default or Event of Default), it will promptly, but in no event
later than fifteen (15) days after written request by any Guaranty Beneficiary,
or any assignee, execute, acknowledge and deliver to such party a certificate
stating: (i) that this Guaranty is unmodified and in full force and effect (or
if there have been modifications, that this Guaranty is in full force and effect
as modified, and identifying such modification agreements); (ii) whether or not
there is an existing Default or Event of Default hereunder and, if there is any
such Default or Event of Default, specifying the nature and extent thereof; and
(iii) whether or not there are any setoffs, defenses or counterclaims against
enforcement of the obligations to be performed hereunder existing in favor of
Guarantor. Each Guarantor further agrees that it will upon fifteen (15) days
prior notice from Lessor execute and deliver to Lessor’s mortgagee a certificate
stating the above.

8



--------------------------------------------------------------------------------



 



     13. All agreements, representations and warranties contained herein or made
in writing by Guarantors shall survive the execution and delivery of this
Guaranty.
     14. This Guaranty shall be binding upon, and inure to the benefit of, the
parties hereto and their respective successors and assigns.
     15. THIS GUARANTY SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, AND
GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK (INCLUDING FOR SUCH PURPOSE
SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK). THIS GUARANTY AND THE OTHER OPERATIVE DOCUMENTS CONSTITUTE THE ENTIRE
UNDERSTANDING AMONG THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF
AND SUPERSEDE ANY PRIOR AGREEMENTS, WRITTEN OR ORAL, WITH RESPECT THERETO.
     ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION
WITH, THIS GUARANTY OR ANY OTHER OPERATIVE DOCUMENT, OR ANY COURSE OF CONDUCT,
COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF ANY
GUARANTOR SHALL BE BROUGHT AND MAINTAINED IN THE COURTS OF THE STATE OF NEW
YORK, NEW YORK COUNTY OR IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK; PROVIDED, HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT
AGAINST ANY LEASED PROPERTY MAY BE BROUGHT, AT THE OPTION OF THE PERSON
ENFORCING THIS GUARANTY, IN THE COURTS OF ANY JURISDICTION WHERE SUCH LEASED
PROPERTY MAY BE FOUND. EACH GUARANTOR HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS
TO THE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK, NEW YORK COUNTY AND
OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK FOR
THE PURPOSE OF ANY SUCH LITIGATION AS SET FORTH ABOVE AND IRREVOCABLY AGREES TO
BE BOUND BY ANY JUDGMENT RENDERED THEREBY IN CONNECTION WITH SUCH LITIGATION.
EACH GUARANTOR IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY REGISTERED
MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF NEW
YORK. EACH GUARANTOR HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY HAVE OR HEREAFTER MAY HAVE
TO THE LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED
TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM. TO THE EXTENT THAT ANY GUARANTOR HAS OR HEREAFTER MAY
ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS
(WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN
AID OF EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, SUCH
GUARANTOR HEREBY IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS
UNDER THIS GUARANTY AND THE OTHER OPERATIVE DOCUMENTS.

9



--------------------------------------------------------------------------------



 



     16. Any provision of this Guaranty which is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
     17. Any notice to be given under this Guaranty shall be given in the manner
provided in the Participation Agreement, addressed to any Guaranty Beneficiary
at its address set forth in the Participation Agreement, or to any Guarantor at
its address set forth below:
Lennox Industries Inc.
2140 Lake Park Boulevard
Richardson, Texas 75080
Attn: Gregg Moseman
Phone: 972-497-6935
Fax: 972-497-5774
Email: gregg.moseman@lennoxintl.com
Allied Air Enterprises Inc.
2140 Lake Park Boulevard
Richardson, Texas 75080
Attn: Gregg Moseman
Phone: 972-497-6935
Fax: 972-497-5774
Email: gregg.moseman@lennoxintl.com
Service Experts LLC
2140 Lake Park Boulevard
Richardson, Texas 75080
Attn: Gregg Moseman
Phone: 972-497-6935
Fax: 972-497-5774
Email: gregg.moseman@lennoxintl.com
Lennox Global Ltd.
2140 Lake Park Boulevard
Richardson, Texas 75080
Attn: Gregg Moseman
Phone: 972-497-6935
Fax: 972-497-5774
Email: gregg.moseman@lennoxintl.com

10



--------------------------------------------------------------------------------



 



     18. EACH GUARANTOR HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY OR THE TRANSACTIONS
CONTEMPLATED HEREBY. THIS WAIVER IS KNOWINGLY, INTENTIONALLY AND VOLUNTARILY
MADE BY EACH GUARANTOR; AND EACH GUARANTOR FURTHER ACKNOWLEDGES THAT IT HAS BEEN
REPRESENTED (OR HAS HAD THE OPPORTUNITY TO BE REPRESENTED) IN THE SIGNING OF
THIS GUARANTY AND IN THE MAKING OF THIS WAIVER BY INDEPENDENT LEGAL COUNSEL,
SELECTED OF ITS OWN FREE WILL, AND THAT IT HAS HAD THE OPPORTUNITY TO DISCUSS
THIS WAIVER WITH COUNSEL.
[Balance of page intentionally left blank/signature page follows]

11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be executed
under seal and delivered as of the day and year first above written.

            LENNOX INDUSTRIES INC., an Iowa corporation
      By:   /s/ Gary A. Larson       Name:   Gary A. Larson       Title:  
Treasurer        ALLIED AIR ENTERPRISES INC., a Delaware corporation
      By:   /s/ Gary A. Larson       Name:   Gary A. Larson        Title:  
Treasurer        SERVICE EXPERTS LLC, a Delaware limited liability company
      By:   /s/ Gary A. Larson        Name:   Gary A. Larson        Title:  
Treasurer        LENNOX GLOBAL LTD., a Delaware corporation
      By:   /s/ Gary A. Larson        Name:   Gary A. Larson        Title:  
Treasurer     

 



--------------------------------------------------------------------------------



 



EXHIBIT A
SUBSIDIARY JOINDER AGREEMENT
     This SUBSIDIARY JOINDER AGREEMENT (this “Agreement”) dated as of
                     , 20                      is executed by the undersigned
(“New Guarantor”) for the benefit of the Guaranty Beneficiaries (as defined in
the Subsidiary Guaranty (defined below)). Capitalized terms not otherwise
defined herein have the meanings assigned to them in the Subsidiary Guaranty.
     New Guarantor is required to execute this Subsidiary Joinder Agreement
pursuant to Section 5.3(d)(19) of the Participation Agreement.
     NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, New
Guarantor hereby agrees as follows:
     1. New Guarantor hereby (a) assumes all the obligations of a “Guarantor”
under that certain Subsidiary Guaranty dated as of September 22, 2008 executed
by the Guarantors party thereto in favor of the Guaranty Beneficiaries (as
amended, restated, supplemented or otherwise modified from time to time, the
“Subsidiary Guaranty”), (b) agrees that it is a “Guarantor” and bound as a
“Guarantor” under the terms of the Subsidiary Guaranty as if it had been an
original signatory thereto, and (c) consents and agrees to that certain
Assignment of Subsidiary Guaranty dated as of September 22, 2008 executed by
Lessor, Lender and acknowledged by the Guarantors party thereto as a “Guarantor”
and agrees to be bound by the terms thereof as if it had been an original
signatory thereto. In accordance with the foregoing and for valuable
consideration, the receipt and adequacy of which are hereby acknowledged, New
Guarantor irrevocably and unconditionally guarantees to the Guaranty
Beneficiaries the full and prompt payment and performance of the Guaranteed
Obligations upon the terms and conditions set forth in the Subsidiary Guaranty.
New Guarantor hereby represents and warrants that each of the representations
and warranties contained in Section 7(d) of the First Omnibus Amendment to
Operative Documents, dated as of September 22, 2008, among the parties thereto
are true and correct as to New Guarantor on and as of the date hereof (after
giving effect to this Agreement) as if made on and as of such date.
     2. This Agreement shall be deemed to be part of, and a modification to, the
Subsidiary Guaranty and shall be governed by all the terms and provisions of the
Subsidiary Guaranty, which terms are incorporated herein by reference, are
ratified and confirmed and shall be in full force and effect as valid and
binding agreements of New Guarantor enforceable against New Guarantor. New
Guarantor hereby waives notice of any Guaranty Beneficiary’s acceptance of this
Agreement.



REMAINDER OF PAGE LEFT INTENTIONALLY BLANK
 

A-1



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, New Guarantor has executed this Agreement as of the day
and year first written above.

            New Guarantor:
      By:           Name:           Title:        

